Title: To Thomas Jefferson from James Iddings, 9 September 1803
From: Iddings, James
To: Jefferson, Thomas


          
            
              Esteemed Friend
            
            Duck Creek, Kent County—Delaware—9th. 9th. mo. 1803—
          
          From a confidence in thy friendly disposition, though personally unknown to each other, I feel no embarrassment in addressing thee, in the language of a friend—and fellow mortal: inasmuch as I owe nothing to the president of the United States and to his administration, but cordial friendship and unaffected love—and which has ever been my inflexible sentiment since thy appointment, although it has been my lot to feel the resentment of persons of a different cast—whom I can freely forgive and hope the eyes of mankind may be more and more opened to truth and conviction, and which I apprehend is gradually effecting in many, if not most places—This being premised shall proceed to the subject more particularly aimed at—
          The enclosed proposals—I thought proper to offer to thee, for several reasons—As it is the first attempt of this kind and in this way since thy election,—if not the very first ever since the independence of America—also as it is usual for the inferior to look up to the superior in such cases for a degree of countenance—. 
          The manuscript has been inspected by several pretty good judges who have given encouragement so far—and which, when publick, will according to the editor’s ability and influence, have a tendency to promote, that disposition (and especially among his fellow members in religious society) which is becoming every department—civil and religious, in relation to the government under which we live— The intention is to make it as public as may be throughout the union— I may add had not local situation rendered the thing inconvenient, it would have been my choice thou should’st have seen the work in manuscript. However, this without vanity I think I may say that many sentiments and Ideas therein expressed must very much correspond to thy apprehensions of rectitude, as far as it has any relation to government—to thyself or thy administration—
          I shall conclude with observing that if any thing relative thereto one way or another should take thy attention so as to induce a line from thee, either as thy sentiment upon such a work—as any thing that might be proper to insert therein—or in any way as it might strike thee on the occasion—it will be humbly and thankfully received
          By thy sincere friend and well wisher
          
            James Iddings—
          
          
            N.B. The few proposals herein sent thou wilt be so kind as to put into the hands of persons most suitable—for the purpose of taking subscriptions thereto—in that place—
          
          
            J. I.
          
        